DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR § 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Bruce Rubenstein on 19 March 2021 (in response to a telephone interview on 18 March 2021).  

The application has been amended as follows: 
Replace all claims with the following set of amended claims.  The following amendments are based off the claim set filed 02/01/2021.  The email with the amended claims from applicant is also included in the Appendix filed with this NoA (with the only difference that claim 21 has been relabeled “previously presented” in the examiner’s amendment below).  

1.	(Currently amended) A method of managing storage of compressed data in a data storage system, the method comprising:
processing a set of overwrite requests, each of the set of overwrite requests directed to a respective address of the data storage system and specifying a block of data to be written, in compressed form, as a replacement for a compressed block already stored at the respective address, each compressed block stored in a respective slot of allocated storage space;
while processing the set of overwrite requests, determining compressed sizes of data received, compressed, and written by the data storage system; and
enforcing an allocation policy to maintain a minimum slot size when allocating slots for storing newly arriving data, the minimum slot size based at least in part on the compressed sizes determined while processing the set of overwrite requests and sized ,
wherein the method further comprises:
initially disabling the allocation policy for a particular LUN;
monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and
selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold. 

2.	(Original) The method of claim 1, further comprising:
receiving an overwrite request specifying a new block of data directed to an address mapped to a target slot that was allocated in accordance with the allocation policy, the target slot storing an existing compressed block having a size;
compressing the new block to produce a new compressed block, the new compressed block having a size that is larger than the size of the existing compressed block by at least one sector; and
replacing the existing compressed block in the target slot with the new compressed block, the new compressed block fitting into the target slot on account of the over-allocation of storage space effected when allocating the target slot.

3.	(Previously presented) The method of claim 2, further comprising generating, based on the determined compressed sizes, a representative difference in size between compressed blocks being written as specified by the set of overwrite requests and the compressed data being replaced by the overwrite requests, wherein the minimum slot size is based at least in part on the representative difference.



5.	(Original) The method of claim 4, further comprising updating the minimum slot size for a particular LUN over time to reflect changes in compressibility of data being written to the particular LUN.

6.	(Original) The method of claim 5, wherein updating the minimum slot size for the particular LUN is performed only after the data storage system has received a predetermined minimum number of I/O requests directed to the particular LUN and specifying overwrites.

7.	(Original) The method of claim 5, wherein generating the minimum slot size for the particular LUN is based upon both:
(i) a representative size of compressed blocks written to the particular LUN; and
(ii) a representative difference in size between compressed blocks written to the particular LUN and respective, compressed data being replaced by the compressed blocks written to the particular LUN. 

8.	(Original) The method of claim 7, wherein the representative difference is generated as a median size difference expressed as an integer number of sectors.

9.	(Canceled).

10.	(Currently amended) The method of claim 5 [[9]], wherein the predetermined threshold is a first threshold and wherein the method further comprises selectively disabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN falling below a second threshold that is less than the first threshold.

11.	(Original) The method of claim 5, wherein the data storage system realizes the particular LUN within a file of a file system, and wherein the method further comprises persistently storing metadata indicative of the minimum slot size of the particular LUN in a superblock of the file system.

12.	(Original) The method of claim 11, wherein storing the metadata in the superblock is performed only when performing an operation that takes the particular LUN offline.

13.	(Currently amended) A data storage system, comprising control circuitry that includes a set of processing units coupled to memory, the control circuitry constructed and arranged to:
process a set of overwrite requests, each of the set of overwrite requests directed to a respective address of the data storage system and specifying a block of data to be written, in compressed form, as a replacement for a compressed block already stored at the respective address, each compressed block stored in a respective slot of allocated storage space;
while processing the set of overwrite requests, determine compressed sizes of data received, compressed, and written by the data storage system; and
enforce an allocation policy to maintain a minimum slot size when allocating slots for storing newly arriving data, the minimum slot size based at least in part on the compressed sizes determined while processing the set of overwrite requests and sized to provide a margin of over-allocated storage space of at least one sector (512 bytes) for at least some of the newly arriving data,
wherein the control circuitry is further constructed and arranged to:
initially disable the allocation policy for a particular LUN;
monitor a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and
selectively enable the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold. 

14.	(Currently amended) A computer program product including a set of non-transitory, computer-readable media having instructions which, when executed by control circuitry of a data storage system, cause the control circuitry to perform a method for managing storage of compressed data, the method comprising:
processing a set of overwrite requests, each of the set of overwrite requests directed to a respective address of the data storage system and specifying a block of data to be written, in compressed form, as a replacement for a compressed block already stored at the respective address, each compressed block stored in a respective slot of allocated storage space;
while processing the set of overwrite requests, determining compressed sizes of data received, compressed, and written by the data storage system; and
enforcing an allocation policy to maintain a minimum slot size when allocating slots for storing newly arriving data, the minimum slot size based at least in part on the compressed sizes determined while processing the set of overwrite requests and sized to provide a margin of over-allocated storage space of at least one sector (512 bytes) for at least some of the newly arriving data,
wherein the method further comprises:
initially disabling the allocation policy for a particular LUN;
monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and
selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold. 

15.	(Previously presented) The computer program product of claim 14, wherein the method further comprises generating, based on the determined compressed sizes, a 

16.	(Original) The computer program product of claim 14, wherein generating the minimum slot size is performed on a per-LUN (Logical UNit) basis, such that each of multiple LUNs hosted by the data storage system has its own respective minimum slot size to be used when allocating slots into which to place compressed data of the respective LUN.

17.	(Original) The computer program product of claim 16, wherein the method further comprises updating the minimum slot size for a particular LUN over time to reflect changes in compressibility of data being written to the particular LUN.

18.	(Original) The computer program product of claim 16, wherein generating the minimum slot size for the particular LUN is based upon both:
(i) a representative size of compressed blocks written to the particular LUN; and
(ii) a representative difference in size between compressed blocks written to the particular LUN and respective, compressed data being replaced by the compressed blocks written to the particular LUN. 

19.	(Canceled)

20.	(Currently amended) The computer program product of claim 16 [[19]], wherein the predetermined threshold is a first threshold and wherein the method further comprises selectively disabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN falling below a second threshold that is less than the first threshold.



22.	(Canceled) 


Allowable Subject Matter
Claims 1-8, 10-18, and 20-21 are allowed.  
The following is a listing of the closest prior art:
Moertl (US 5,666,560) teaches adding a segment to space allocated in a system using compression to allow in place updates even when updates cause compressed data to expand.  Moertl does not teach disabling the allocation policy so the reference cannot teach “initially disabling the allocation policy for a particular LUN; monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold”.  
Britto (US 2008/0040505) teaches allocating additional space with compressed data objects.  Britto does not teach disabling the allocation policy so the reference cannot teach “initially disabling the allocation policy for a particular LUN; monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold”.  
Dewitt (US 2017/0153843) teaches resizing a partition based on compression ratios.  However, this is different than the recited “initially disabling the allocation policy for the particular LUN; monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular 
Matsumura (US 2018/0210667) teaches changing the number of blocks written to in response to rewritten data compressing to a different size (changing the “slot” size).  Matsumura does not teach the recited “initially disabling the allocation policy for the particular LUN; monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold” at least because the reference fails to teach discussing storing attempts which failed because an allocation size was too small, then using the ratio of failures to determine the increase.  
Chu (US 5,734, 892) teaches updating a slot size over time in response to compressibility.  Chu does not teach the recited “initially disabling the allocation policy for the particular LUN; monitoring a fragment-fill failure ratio (FFFR) for the particular LUN, the FFFR providing a ratio of slot-overwrite failures to total overwrite attempts, each slot-overwrite failure representing an overwrite of compressed data that is too big to fit into a slot that stores respective data being replaced; and selectively enabling the allocation policy for the particular LUN in response to the FFFR for the particular LUN exceeding a predetermined threshold” at least because the reference fails to teach discussing storing attempts which failed because an allocation size was too small, then using the ratio of failures to determine the increase.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139